--------------------------------------------------------------------------------

Exhibit 10.3
 
[image00002.jpg]

 
Factoring Agreement
 
This Factoring Agreement (this “Agreement”), is made and entered into between Z
TRIM HOLDINGS, INC., an Illinois corporation (hereinafter called "Seller") with
offices at 1011 Campus Drive, Mundelein, Illinois 60060, and FORDHAM CAPITAL
PARTNERS, LLC, a Delaware limited liability company (hereinafter called
"Purchaser") with offices at 910 Skokie Boulevard, Suite 200, Northbrook,
Illinois 60062, effective as to the date (the “Effective Date”) upon which the
last party to execute this Agreement affixes its signature hereto.
 
Seller desires to sell its Accounts to Purchaser and Purchaser desires to
purchase Accounts from Seller on and after the Effective Date on the following
terms, conditions and provisions; therefore, for value received by the parties
hereto and in consideration of the mutual agreements set forth below and
continued factoring of Accounts, the parties agree as follows:


1.
Definitions. As used in this Agreement and all other documents or instruments
executed and delivered in connection with this Agreement:




 
1.1
The capitalized words used herein (singular, plural or in any tense) shall have
the same definitions as those set forth in Article 9 of the Illinois Uniform
Commercial Code, as in effect from time to time.



1.2
"Without Recourse" shall mean the Seller is not obligated to pay or repurchase
an Account sold by Seller to Purchaser unless Seller breaches its warranties or
representations concerning such Account. “With Recourse” or "Recourse" means
Seller shall pay or repurchase Accounts acquired by Purchaser from Seller that
are not paid according to the terms of the invoice.



1.3
“Face Amount” shall mean the total amount of each Account, including taxes,
delivery charges, etc.



1.4
An Account shall be deemed to be "Disputed" if (i) the Account Debtor disputes
the Account, including the amount owing, timely delivery of the goods,
conformity of the goods or services to the order, or any other aspect of the
sale giving rise to the Account for any reason whatsoever, even if the dispute
has no merit, is in bad faith or is unreasonable, (ii) the Account contains
mistakes, is not correct or was sent in error, or (iii) all of the following
three conditions exist: (a) the Account is not paid within 90 days of its
invoice date, (b) the Account Debtor will not communicate the reason for
non-payment to Purchaser after commercially reasonable efforts by Purchaser to
contact the Account Debtor, and (c)  the Seller fails to produce, within such
time period, good and sufficient evidence that nonpayment is due to the Account
Debtor's financial inability to pay, the pendency of a bankruptcy proceeding by
or against the Account Debtor or some reason other than a dispute of the type
referred to above.



1.5
"Discount" shall mean the following, 0.50% multiplied by the face amount of each
Account sold to Purchaser under this Agreement.



1.6
Intentionally Deleted



1.7
" Purchase Price” shall mean the Face Amount of the Account, less the Discount.



1.8
Intentionally Deleted.

 
Page 1 of 12
_____ Initial

--------------------------------------------------------------------------------

1.9
“Seller’s Business” is a manufacturer of agricultural ingredients.



Other words used herein, which are capitalized, shall have the definitions
prescribed herein.  Variations of words defined herein shall have the same
meaning as the defined terms.


2.
Offer to Sell.  Seller will offer to sell, assign and transfer to Purchaser all
of its existing and hereafter arising, acquired or created Accounts.  Any such
offer shall be made on an assignment form prescribed by Purchaser (the
"Schedule") sent to Purchaser at its above stated office and accompanied by a
copy of (i) each invoice, (ii) the bill of lading, shipping documents or other
proof of delivery, (iii) the contract or purchase order (or purchase order
number which corresponds with the invoice), and (iv) such other documentation as
may be requested by Purchaser for each Account listed on the Schedule.



3.
Acceptance of Offer.  Purchaser may accept Seller's offer to sell Accounts at
its above stated office by either (i) paying the Purchase Price (less the
Reserve, defined below) with respect to all Accounts appearing on the Schedule
submitted to Purchaser, or (ii) by oral or written notice to Seller identifying
the Accounts which appear on the Schedule that Purchaser is unwilling to
purchase and paying the Purchase Price (less the Reserve) for the remaining
Accounts in accordance with this Agreement.  Purchaser shall not be obligated to
purchase any Account that Seller offers to sell to Purchaser and reserves the
right to accept or reject Accounts in Purchaser’s sole discretion.




4. Reserve.  Purchaser may, at its sole option and discretion, defer making
payment to Seller of a portion of the Purchase Price payable for all Accounts
purchased under this Agreement up to an aggregate amount equal to twenty percent
(20.0%) of the Face Amount of all such Accounts (the "Reserve").  The Reserve
shall not bear interest. The Reserve for an Account purchased under this
Agreement is payable by Purchaser to Seller, on request of Seller (limited to
one request per week), after the earlier of (i) the date the Account is paid to
Purchaser, or (ii) 150 days from the date of the invoice of the Account, unless
the Reserve is increased as herein provided or the Account becomes one that the
Seller is obligated to repurchase or pay. An Account is deemed paid to Purchaser
only when paid in collected funds. Purchaser is entitled to increase the Reserve
without Sellers consent, if, (i) Seller breaches any representation, warranty,
term, condition or provision of this Agreement, (ii) in Purchaser's reasonable
judgment it is necessary to increase the Reserve to protect Purchaser from (a)
losses due to a Dispute (even if not valid or made in good faith) of any
Account, returns or other contingencies, or (b) Seller's unsatisfied obligations
and liabilities. If any Account owned by Purchaser is not paid within 75 days of
the date of the invoice related thereto, Purchaser may presume that the Account
is Disputed and may increase the Reserve by an amount equal to that portion of
the Purchase Price previously paid by Purchaser plus the Discount. In the event
Purchaser notifies Seller that it has increased the Reserve, Seller shall
immediately refund to Purchaser a portion of the Purchase Price previously paid
by Purchaser for the purchase of Seller's Accounts which is equal to the
increased amount of the Reserve.  After the Term of this Agreement (defined
below) has expired and Seller has paid all of its liabilities to Purchaser and
fulfilled all of its obligations arising hereunder, Purchaser shall pay the
balance of the Purchase Price payable for all Accounts purchased hereunder which
constitutes unpaid Reserve (if any) to Seller.  The purpose of the Reserve is to
provide Purchaser with additional Collateral to secure payment of Seller's
liabilities and performance of Seller's obligations arising under this
Agreement.  Purchaser shall be entitled to offset or recoup from the Reserve the
amount of any liabilities owing by Seller to Purchaser, whether presently
existing or hereafter arising, and whether or not arising under this Agreement,
including, but not limited to, Seller's obligation to repurchase Accounts or to
pay Accounts pursuant to the provisions of this Agreement.  Seller acknowledges
that the Reserve is not a cash deposit or segregated fund, but represents the
balance of Purchaser's liability to Seller for payment of the Purchase Price,
subject to its right of offset or recoupment and its security interest in the
Reserve.

 
Page 2 of 12
_____ Initial

--------------------------------------------------------------------------------

5. Seller’s Repurchase Obligation.  In addition to all other rights of Purchaser
hereunder, Purchaser may require that Seller repurchase, by payment of the
Repurchase Price together with any other unpaid fees then owing to Purchaser,
any Account that has been purchased by Purchaser: (i) for which Seller has
breached its warranty or representation concerning such Account as set forth
herein; (ii) with Recourse; or (iii) if Seller defaults in the payment or
performance of any of its liabilities and obligations to Purchaser.  If any
Account purchased by Purchaser is one that Seller is or becomes obligated to pay
or repurchase under this Agreement and is not paid within the Initial Payment
Period, Purchaser, at Purchaser’s sole discretion, may elect to: (i) retain
ownership of the Account until the earlier of either the date the Account is
paid by the Account Debtor or 90 days after the invoice date of the Account, or
(ii) at any time require Seller to repurchase the Account at the Repurchase
Price. The purchase price for any Account, which Seller is required to
repurchase from Purchaser under this Agreement is the Face Amount of the Account
(the “Repurchase Price”). If Seller ever becomes obligated to repurchase an
Account from Purchaser, it shall not become the owner of such Account until it
has paid the Repurchase Price to Purchaser.




 
6.
No Commitment By Purchaser.  Notwithstanding anything contained in this
Agreement to the contrary, Purchaser shall have no obligation whatsoever to
purchase any Accounts from Seller, but Purchaser may, in its sole and absolute
discretion, purchase certain Accounts from Seller from time to time.




7. Recourse.  Except as may be specifically agreed to in writing by the parties
to this Agreement, all Accounts sold and purchased hereunder are sold With
Recourse to Seller.




8. Account Warranties.  Seller warrants, represents and covenants to Purchaser
and agrees that the presently existing and hereafter arising, acquired or
created Accounts of Seller sold to Purchaser or in which Purchaser obtains a
security interest: (i) are not and will not be Disputed; (ii) are owing pursuant
to Seller’s contract with the Account Debtor and such contract will not be
amended without the written consent of Purchaser; (iii) will be paid when due
(unless the Account was purchased Without Recourse); (iv) are owned solely by
Seller, which has the power to transfer the Accounts, and that its title to the
Accounts is free of all claims, liens, security interests and restrictions on
transfer, encumbrance or pledge, except as created by this Agreement; (v) set
forth the correct and complete terms of sale, which have not been and will not
be altered or amended; (vi) are valid and owing, and all goods and services
giving rise to the Accounts have been provided or delivered in accordance with
Seller's agreement with the Account Debtor; (vii) will not be paid by a
preference payment or fraudulent transfer (as defined by the federal Bankruptcy
Code or the relevant law of any state); (viii) are not and shall not become
subject to a defense or claim in recoupment or setoff that can be asserted
against Purchaser; (ix) are not owing by Account Debtors that were subject to
insolvency or bankruptcy proceedings concerning which Seller had any notice as
of the date the Account is sold, or in which Seller owns an interest of any
kind; (x) shall be reflected on Seller's books and records as having been
transferred, sold and conveyed to Purchaser if Purchaser purchases such
Accounts; and (xi) shall be evidenced by an invoice which has been issued to and
received by the Account Debtor, and each such invoice shall have printed on the
face thereof a statement, approved by Purchaser, notifying the Account Debtor
(a) that the invoice has been assigned to Purchaser and is payable only to
Purchaser at the address designated in such notice and (b) that, if the Account
is paid, the Account will be paid by the Account Debtor in accordance with such
instructions. The warranties and representations set forth herein shall apply as
of the date each Account is sold hereunder and shall continue with respect to
each Account until each such Account is paid.  If Seller breaches any warranty,
covenant or agreement set forth above, Seller shall repurchase from Purchaser
the applicable Account for the Repurchase Price, or pay the Account; such
payment or repurchase shall cure Seller’s default for breach of warranty with
respect to such Account.  All warranties and representations of Seller under
this Agreement are continuing warranties and representations.

 
Page 3 of 12
_____ Initial

--------------------------------------------------------------------------------

9. Other Warranties and Covenants of Seller.  Seller further warrants,
represents and covenants to Purchaser and agrees that as of the Effective Date
and at all times during the Term of this Agreement: (i) Seller is and shall be
able to pay its debts as they become due; (ii) Seller's (a) principal executive
office is located in the State of Illinois, (b) Jurisdiction of Organization or
state of incorporation or charter is and shall remain the State of Illinois and
(c) exact legal name is and shall remain as set forth in the first paragraph of
this Agreement, and except as disclosed in writing to and approved by Purchaser,
Seller does not and will not operate under any trade name or assumed name; (iii)
Purchaser is and shall remain Seller's sole factor, and Seller will not sell its
Accounts to any other person, firm or corporation during the Term; (iv) Seller
shall not, without the prior written consent of Purchaser in each instance, (a)
grant any extension of time for payment or modify the payment terms of any
Accounts owned by Seller or any other Collateral which includes a monetary
obligation, (b) compromise or settle any Accounts owned by Seller or any such
other Collateral for less than the full amount thereof, (c) release in whole or
in part any Account Debtor or other person liable for payment of Accounts owned
by Seller or any other such Collateral, or (d) grant any credits, discounts,
allowances, deductions, return authorizations or the like with respect to any
Accounts owned by Seller or any such other Collateral; (v) before sending any
invoice to an Account Debtor with respect to an Account that has been sold to
Purchaser, Seller shall mark the same as set forth in Section 8(xi) of this
Agreement; (vi) Seller maintains and shall continue to maintain complete and
accurate business records of the type normally maintained by businesses similar
to Seller, and all financial records, statements, books and other documents
shall be made available for Purchaser's inspection and shall be true and
accurate in all respects; (vii) the Accounts and Collateral are and shall at all
times remain free and clear of liens, claims and encumbrances other than the
security interests granted to Purchaser hereunder; (viii) the Accounts assigned
to Purchaser by Seller shall become the sole property of Purchaser and Seller’s
sale and assignment of accounts shall pass legal and equitable title to
Purchaser free and clear of all liens, claims and encumbrances; (ix)  Seller
insures and shall continue to insure its business and its assets in a manner
customary for businesses of the type of Seller's business, and Seller will
insure or cause to be insured its inventory and goods in transit for their full
value;  (x) Seller will deliver to Purchaser a certificate of property insurance
(and from time to time renewal certificates), in form and coverages satisfactory
to Purchaser, naming Purchaser "Lender's Loss Payee", and a certificate of
general liability insurance (and from time to time renewal certificates) naming
Purchaser "Additional Insured", in form and coverages satisfactory to Purchaser;
(xi) Seller will not sell, encumber or move the Collateral or a significant
portion of its other assets (except the sale of inventory in the ordinary course
of its business), without the prior written consent of Purchaser; (xii) Seller
is and shall remain in compliance with all federal, state and local tax laws,
rules and regulations and shall furnish Purchaser with evidence thereof on
demand; (xiii) Seller will preserve its present legal formation and existence
and not, in one transaction or series of related transactions, merge into or
consolidate with any other entity, change the form of its legal existence, or
sell all or substantially all of its assets; (xiv) Seller will not change the
state where it is located, will not change the state where it is incorporated or
organized and will not change its organizational documents, and will not change
its name without providing Purchaser with at least 30 days prior written notice;
(xv) Seller shall not realize sales or income from any business activity (except
an occasional sale of a capital asset) other than the business activity that is
Seller’s Business; and (xvi) Seller shall pay all federal employee withholding
taxes and the sales taxes due on all sales which result in Accounts sold to
Purchaser or in which Purchaser has a security interest. Seller also agrees
that, if an Account purchased by Purchaser authorizes the Account Debtor to
discount the Face Amount of the Account for prompt payment, the Seller shall pay
to Purchaser an amount equal to the discount taken by the Account Debtor (even
if not properly taken) and Purchaser is authorized to offset such discount
against the Reserve.  All warranties and representations of Seller under this
Agreement are continuing warranties and representations.




10. Notice to Purchaser.  Seller shall immediately notify Purchaser of (i) a
Dispute of any Account sold or encumbered under this Agreement, (ii) any other
breach of warranty or default in Seller's covenants and agreements set forth
herein, (iii) Seller’s discovery of evidence of Insolvency of an Account Debtor,
and (iv) the filing and service of a lawsuit or adversary proceeding related to
an Account purchased by Purchaser or the payment related thereto (including, but
not limited to, preference or fraudulent transfer litigation), (v) any claim of
a lien in the Collateral or other assets of Seller (including, without limit,
federal or state tax liens), (vi) any change in ownership of  Seller, and (vii)
Seller’s failure to pay any tax it may owe at any time for any reason, when due.

 
Page 4 of 12
_____ Initial

--------------------------------------------------------------------------------

11. Security Interest in Collateral.  To secure payment and performance of all
of Seller’s liabilities and obligations to Purchaser, whether now existing or
hereafter arising or owing by Seller, including, without limitation (a) all
amounts now or hereafter owing by Seller to Purchaser hereunder, and (b) all
damages suffered by Purchaser arising due to Seller’s breach of the terms,
warranties, representations, or conditions of this Agreement or any other
agreement by and between Purchaser and Seller, and (c) all amounts  now or
hereafter owed by Seller to Purchaser under any other agreement now or hereafter
executed by Seller in favor of Purchaser, Seller grants to Purchaser a security
interest (the "Security Interest") in all of Seller's presently existing and
hereafter arising, acquired or created (i) Accounts, (ii)  Inventory, (iii)
Chattel Paper, Deposit Accounts, Documents, Equipment, , Financial Assets,
Fixtures, General Intangibles, Instruments (including promissory notes),
Investment Property, Letter-of-Credit Rights, Securities, Software and
Supporting Obligations, (iv) books and records of Seller which relate to
Accounts, (v) all amounts owing to Seller hereunder, including, without
limitation, the Purchase Price of all Accounts sold to Purchaser and the
Reserve, and (v) Proceeds of the foregoing  (all of the foregoing collateral
described above, collectively the “Collateral”). Seller agrees as follows with
respect to the Collateral: (i) Purchaser shall have the right at any time or
times and in its sole discretion to enforce Seller's rights against the Account
Debtors and all of Seller's other obligors; (ii) Seller will not pledge,
hypothecate or encumber the Collateral during the Term of this Agreement and
while it is indebted or otherwise obligated to Purchaser; without the express
written consent of Purchaser (iii) Purchaser may exercise all rights and
remedies of an unpaid seller with respect to Accounts, Supporting Obligations,
and Chattel Paper constituting Collateral hereunder, including the right of
replevin, reclamation and stoppage in transit; (iv) Seller bears the risk of
loss of the Collateral; and (v) Purchaser shall have no duty to collect the
Collateral or preserve or enforce any rights relating to the Collateral.




12. Inspection of Records.  Any agent of Purchaser may audit, check, inspect,
make abstracts from or copies of the books, records, receipts, correspondence,
memoranda, and other papers or data relating to the Collateral, Accounts
purchased under this Agreement, the obligations of Seller to Purchaser and any
other transactions between Seller and Purchaser or Seller and an Account Debtor,
or generally audit all of Seller's books and records at Seller's place of
business upon Purchaser's demand therefore.  Seller shall at all times maintain
a complete set of books and records containing up-to-date posting of all of its
cash and accrual transactions of any nature.   Seller will reimburse Purchaser
for its costs incurred in connection with such inspections.




13. Property of Purchaser/Proceeds and Returned Goods Held in Trust.  After
Purchaser has purchased an Account from Seller (i) the Account and all proceeds
thereof shall become the sole and absolute property of Purchaser, (ii) Purchaser
may at any time in its sole discretion, whether prior to or following the
occasion of default hereunder, notify all Account Debtors of Accounts purchased
by Purchaser that such Accounts have been sold and assigned to Purchaser and are
payable only to Purchaser at the address provided by Purchaser, (iii) Seller
shall immediately make proper entries on its books and records disclosing the
absolute sale of such Accounts to Purchaser, (iv) Seller shall not hinder, delay
or interfere with payment of Accounts and shall cooperate with and assist
Purchaser in connection with Purchaser's handling, collection or other dealings
with the Accounts and Account Debtors, including, without limitation, assisting
Purchaser in obtaining written confirmation, statements or agreements from
Account Debtors which specify or confirm any information requested by Purchaser
with respect to the Accounts, and (v) Seller shall hold any check, commercial
paper, notes, cash or other forms of payment of any Account sold to Purchaser or
(if Seller is in default of any of its liabilities or obligations to Purchaser)
in which Purchaser has a security interest which may come into Seller's
possession or under its control (even if such payment is payable to Seller) in
trust for the benefit of Purchaser and shall immediately turn over and deliver
to Purchaser all such payments, in kind, and in the exact form received.  Seller
shall endorse any instrument or other form of payment which is payable to
Seller, but which is paid on an Account sold to Purchaser hereunder.  In the
event of the return or non-acceptance, in whole or in part, of property, the
sale of which resulted in Accounts which were sold and assigned to Purchaser,
the Seller shall hold such property in trust for Purchaser, give to Purchaser
immediate notice of such return or non-acceptance, immediately turn over such
property to the custody and control of Purchaser, and legibly mark such
merchandise as the property of Purchaser; thereafter, upon demand, Seller shall
repurchase such property from and pay to Purchaser the invoice price thereof,
and upon such payment the Seller shall be entitled to the redelivery of such
property.  If Seller fails to make such purchase and payment immediately upon
demand, it shall be in default hereunder and Purchaser shall be entitled (in
addition to its other remedies) to sell such property at public or private sale
and to charge Seller's account with the difference between the invoice price of
such property and the amount realized upon the sale, such amount calculated as
net of all charges, fees and commissions upon such sale. Purchaser may become a
bidder and purchaser at any such sale.

 
Page 5 of 12
_____ Initial

--------------------------------------------------------------------------------

14. Breach of Trust Fee.  Seller's strict adherence to the provisions of
Paragraph 13 is essential in order for Purchaser to purchase Seller's Accounts
at the Discount and on the other terms set forth in this Agreement.  Seller
agrees that the provisions of such paragraph are of the essence of this
Agreement and, to the extent not already implemented, agrees to implement
policies and procedures to ensure its consistent and prompt performance of its
obligations hereunder.  In the event Seller breaches its obligations under such
paragraph for reasons other than excusable neglect (which shall be determined
solely by Purchaser in its sole judgment and discretion), (i) Purchaser may
immediately terminate this Agreement and charge the Termination Fee, as defined
in Paragraph 17 below, (ii) Seller shall pay to Purchaser a fee equal to 15% of
the amount of any payment or other property which was received by Seller as
property of Purchaser in addition to all other amounts owing to Purchaser, and
(iii) Seller, at Purchaser's option, shall immediately repurchase all Accounts
acquired by Purchaser which are then owing by the Account Debtors by payment of
the Repurchase Price to Purchaser, even if such Accounts were purchased Without
Recourse.




15. Power of Attorney.  Seller makes, constitutes and appoints Purchaser and its
Chief Executive Officer and President as Seller's true and lawful
attorney-in-fact with power of substitution and with power and authority to: (i)
endorse the name of Seller or of any of its officers or agents upon any notes,
checks, drafts, money orders, or other instruments of payment; (ii) sign and
endorse the name of Seller or any of its agents upon any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, drafts against
Account Debtors, assignments, verifications, demands under letters of credit and
notices in connection with Accounts acquired by Purchaser or which are
Collateral under this Agreement, and any instrument or document relating thereto
or to Seller's rights therein; (iii) execute any agreement compromising and
settling any Dispute or collection of any Account owned by Purchaser or owned by
Seller, if Seller is in default hereunder,  on terms and conditions acceptable
to Purchaser in its sole discretion; (iv) bring suit in the name of Seller or
Purchaser to collect any Account; (v) amend the terms of any Account owned by
Purchaser or owned by Seller, if Seller is in default hereunder; (vi) file any
financing statements (including amendments) to perfect Purchaser's Security
Interest granted by this Agreement; (vii) execute and file in the name of Seller
or Purchaser, or both, mechanics' liens, mineral liens and all related notices
and claims under any payment bond, statue, or contract, in connection with goods
or services provided by Seller for the improvement of realty; (viii) notify any
Account Debtor obligated with respect to any Account purchased by Purchaser or
(if Seller is in default of its liabilities or obligations to Purchaser) in
which Purchaser has a security interest that the underlying Account has been
assigned to Purchaser by Seller and that payment thereof is to be made to the
order of and directly and solely to Purchaser; (ix) communicate directly with
Account Debtors to verify the amount and validity of any Account and to collect
payment; (x) if Purchaser (in its sole and absolute discretion) declares Seller
to be in default hereunder, give written notice to such office and officials of
the United States Post Office to effect such change or changes of address that
all mail addressed to Seller may be delivered directly to Purchaser;  and (xi)
exercise reclamation rights of Seller and to file a claim in a bankruptcy
proceeding of an Account Debtor (which Seller requests Purchaser to do).
Seller's attorney-in-fact is hereby granted full power to do all necessary
things to accomplish the above as fully and effectively as could Seller.  Seller
ratifies all that the attorney-in-fact shall lawfully do or cause to be done by
virtue hereof.  The power of attorney shall be irrevocable for the Term of this
Agreement and until Purchaser has irrevocably received all payments to which
Purchaser is or may be entitled from Client and Account Debtors on Accounts
purchased by Purchaser or in which it has a security interest.

 
Page 6 of 12
_____ Initial

--------------------------------------------------------------------------------

16.
Default.  Except as specifically provided herein, each of the following events
shall constitute a default under this Agreement: (i) Seller fails to pay any
amount owing to Purchaser hereunder when due or fails to fulfill any of its
other obligations under this Agreement or fails to make any payment to Purchaser
when due, or fulfill any other obligations, under any other agreements that
Seller may have with Purchaser or any other default occurs thereunder, (ii)
Seller's warranties or representations set forth herein, if deemed by Purchaser
(in its reasonable judgment under existing circumstances) to be material, prove
to be untrue or false in any respect, (iii) Seller or any guarantor of the
payment and performance of obligations hereunder becomes subject to any
debtor-relief proceedings and to the extent such proceedings are involuntary,
has not been dismissed within 15 days of commencement of such proceedings, (iv)
any such guarantor shall die or become incompetent or shall fail to perform or
observe any of such guarantor's obligations to Purchaser in accordance with the
guaranty and within any cure period provided by the guaranty (if any) or to
notify Purchaser of its intention to rescind, modify, terminate, or revoke any
guaranty, or any such guaranty ceases to be in full force and effect for any
reason whatsoever,  (v) suspension of the operation of Seller's present
business, or any essential permit, license or other governmental approval
necessary for the conduct of Seller's business shall expire or be cancelled or
withdrawn, (vi) the Pension Benefit Guaranty Corporation shall commence
proceedings under Section 4042 of the Employee Retirement Income Security Act of
1974 (ERISA) to terminate any employee pension benefit plan of Seller, (vii) if
Purchaser receives notice from any other secured party or creditor of a proposed
disposition of the Collateral or any portion thereof (whether or not such
security interest or lien is permitted by the terms of this Agreement; nothing
in this subsection shall be construed to constitute Purchaser's consent to the
creation of any security interest or lien in such Collateral), (viii) creation
by Seller of a security interest in or lien upon any Collateral now existing or
hereafter acquired by Seller in favor of any person other than Seller and any
holder of a security interest or lien consented to by Purchaser in writing, (ix)
Seller is enjoined, restrained, or in any way prevented by the order of any
court or any administrative or regulatory agency from conducting all or any
significant part of its business affairs, (x) if Seller or any subordinated
creditor shall violate the terms of any debt subordination agreement or lien
subordination agreement now or hereafter executed in favor of Purchaser in
connection with any of the Seller's liabilities and obligations hereunder, (xi)
all or any portion of the Seller's assets or any other collateral securing the
Seller's liabilities and obligations hereunder is attached, seized, levied upon
or subjected to a writ or distress warrant, or comes within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors; or an
application is made by Seller or any other person for the appointment of a
receiver, trustee, or custodian for such assets or other collateral, and such is
not dismissed or discharged within ten (10) days thereafter, (xii) a judgment
shall be entered against Seller in excess of $10,000, unless the same is
satisfied within thirty (30) days thereafter or an appeal or appropriate
proceeding for review thereof is taken within such thirty (30) day period and a
stay of execution pending such appeal is obtained, (xiii) there shall occur
during the term of this Agreement any damage to or loss, theft, or destruction
of any of the Collateral exceeding ten thousand dollars ($10,000) in the
aggregate  in any calendar year to the extent such is not covered by insurance,
(xiv) a notice of lien, levy or assessment is filed of record with respect to
all or any portion of Seller's assets, or any other collateral securing the
Seller's liabilities and obligations hereunder, by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including, without limitation, the
Pension Benefit Guaranty Corporation or any successor, or any taxes or debts
owing to any of the foregoing becomes a lien or encumbrance upon all or any
portion of Seller's assets, or any other collateral securing the Seller's
liabilities and obligations hereunder, and any such lien, levy, assessment or
encumbrance is not discharged within ten (10) thereafter (it being acknowledged
by Seller that Purchaser reserves the right not to make any advances under this
Agreement while any such lien, levy, assessment or encumbrance remains
outstanding), (xv) the institution of an action in any court of a criminal
proceeding against the Seller which would have a material adverse effect on the
Seller, or the indictment of the Seller or any principal thereof for any crime
other than traffic, boating and other similar tickets and misdemeanors not
punishable by jail terms, (xvi) this Agreement shall at any time after its
execution and delivery and for any reason cease (a) to create a valid and
perfected first priority security interest in the Collateral; or (b) to be in
full force and effect or shall be declared null and void, or the validity or
enforceability hereof shall be contested by Seller or Seller shall deny it has
any further liability or obligation hereunder, (xvii) any event shall occur
which results in the acceleration of the maturity of any indebtedness of Seller
to any other lender or creditor (including, without limit, any holder of any
subordinated debt) exceeding $10,000, and such acceleration is not withdrawn
within ten (10) days thereafter, (xviii) any sale, sale, conveyance, assignment
or other transfer, directly or indirectly, of any ownership interest of Seller
occurs, which results in any change in the identity of the individuals or
entities previously in control of Seller or the grant of a security interest in
any ownership interest of any person, directly or indirectly controlling Seller
occurs, which could result in a change in the identity of the individuals or
entities previously in control of Seller, (xix) Seller fails to insert on any
invoice evidencing any of its Accounts the required notice of assignment and
payment redirection described in Section 8(xi) hereof, (xx) Purchaser, for any
reason, in good faith, deems itself insecure with respect to the prospect of
repayment or performance of the obligations of Seller or (xxi) an event of
default occurs under that certain security agreement of even date herewith
between Seller as debtor and Purchaser as secured Party (the "Loan Security
Agreement"), including, without limitation, a default under that certain
$500,000.00 equipment revolving loan made by Purchaser to Seller and secured
thereunder.  If Seller does not pay or perform any of its liabilities or
obligations hereunder or any other default as set forth above exists (in
Purchaser’s sole determination),  Purchaser may, without notice (except as
required by Illinois law), (i) enforce and foreclose its Security Interest in
the Collateral in accordance with its rights under the Illinois Uniform
Commercial Code, (ii) notify any Account Debtor to make payment of any Account
directly to Purchaser, regardless of whether such Accounts have been purchased
by Purchaser or Purchaser has a Security Interest therein, (iii) initiate
electronic debit or credit entries through the ACH system to Seller’s bank
accounts or other deposit account maintained by Seller, wherever located, to
collect all amounts owing to Purchaser by Seller, and (iv) exercise any one or
all of its other rights and remedies set forth in this Agreement, any other
document executed by Seller, or under applicable law or in equity.

 
Page 7 of 12
_____ Initial

--------------------------------------------------------------------------------

On or after any Default, the Discount Rate will automatically increase by five
percent (5.0%) per annum.  In no event shall the amount paid, or agreed to be
paid to or charged by Purchaser for the use, forbearance, of detention of money
or for the payment of performance of any covenant or obligation contained herein
exceed the maximum rate permitted by law (the "Maximum Rate"), and if Purchaser
receives interest which otherwise would cause the amount paid, charged,
collected or demanded to exceed the Maximum Rate, and Purchaser receives
interest which otherwise would exceed the Maximum Rate, such amount which would
be excessive interest shall be applied to the reduction of the principal
indebtedness and the balance, if any, shall be refunded the Seller.



17. Term.  Unless sooner terminated by either of the parties hereto, the initial
term of this Agreement (the "Initial Term") shall commence on the Effective Date
and continue until March ___, 2015, and this Agreement shall automatically renew
for additional one year renewal terms (each a "Renewal Term") at the end of the
Initial Term and each Renewal Term unless either party hereto gives written
notice to the other at least 30 days prior to the end of the Initial Term or any
Renewal Term that the Term is not renewed. The Initial Term and each Renewal
Term is called the "Term."  Purchaser may terminate this Agreement at any time
(i) by giving written notice to Seller if the Seller is in default under this
Agreement, and has failed to cure within 10 days of notice, or (ii) by giving 60
days advance written notice to Seller.  Seller may terminate this Agreement at
any time after the revolving equipment loan in the principal amount of
$500,000.00 made by Purchaser to Seller (the "Loan") shall have been paid in
full and all other indebtedness, obligations and liabilities owed by Seller to
Purchaser under the terms of the Equipment Revolving Note dated March __, 2014
in the principal amount of $500,000.00 evidencing the Loan and the Security
Agreement dated as of March ___, 2014 between Seller as debtor and Purchaser as
secured party shall have been paid in full.  All covenants, agreements,
undertakings, representations, warranties, and obligations related to any
transaction (including without limitation, sales of Accounts) entered into or
made pursuant hereto, and all security interests granted herein or arising
hereunder and rights of Purchaser to enforce this Agreement and the security
interests granted herein (including without limitation, those arising under
paragraphs 4, 5, 11-16 and 19 hereof) shall survive expiration of the Term or
any termination of this Agreement.




18. intentionally deleted



19.           Miscellaneous.  The parties agree to the following additional
terms:
 
19.1
This Agreement shall be binding upon and inure to the benefit of both parties
and their legal representatives, successors and assigns, except that Seller may
not assign this Agreement without the prior written consent of Purchaser, which
consent may be withheld by Purchaser in its sole discretion and without
incurring any liability as a result thereof.

 
19.2
This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of  Illinois (exclusive of choice of law principles).

 
19.3
If any term of this Agreement is held to be illegal, invalid, or unenforceable,
such determination shall not affect the validity of the remaining terms. Time is
of the essence of this Agreement.

 
19.4
Seller authorizes Purchaser to file and re-file UCC financing statements against
Seller as debtor, at any time describing the above described Collateral (and all
amendments thereto, assignments, and renewals thereof, including continuation
statements) any place or places that Purchaser may deem necessary or
appropriate, and all UCC financing statements already filed by Purchaser against
Seller as debtor are hereby ratified, authorized and approved.



19.5
All notices under this Agreement shall be in writing and delivered personally,
faxed or mailed by certified mail, return receipt requested, postage prepaid.
The parties shall use the addresses or fax number set forth below for all
notices, unless the party giving the notice has received written notice from the
recipient of a change of address or fax number at least 10 days prior to the
notice given under this Agreement.

 
Page 8 of 12
_____ Initial

--------------------------------------------------------------------------------

Purchaser:


Fordham Capital Partners, LLC
910 Skokie Blvd., Suite 200
Northbrook, IL 60062
Facsimile:  847-564-1855


Seller:


Z Trim Holdings, Inc.
1011 Campus Drive
Mundelein, Illinois 60060
Facsimile: 847-549-1646



 
19.6
Seller waives all notices of default, opportunity to cure, presentment, demand,
protest, and notice of dishonor.




 
19.7
This Agreement constitutes the entire understanding between the parties and it
may not be changed or, except as specifically provided herein, terminated except
in an instrument signed by both parties.




 
19.8
Purchaser shall not be deemed to have waived any of its rights and remedies
unless the waiver is in writing and signed by Purchaser.  A waiver by Purchaser
of a right or remedy under this Agreement on one occasion shall not constitute a
waiver of the right or remedy on any subsequent occasion.




 
19.9
Seller may inspect the (i) Reserve Account Report, (ii) Purchase and advance
Report, (iii) Account Aging Report, and (iv) all other reports that Purchaser
may make available to Seller (the “Reports”) concerning transactions arising
under this Agreement at any time through access granted on a website maintained
by Purchaser. All debits and credits posted to such Reports shall be deemed
complete, acceptable, conclusive and binding upon Seller and such Reports shall
be deemed an account stated for each calendar month after the commencement of
this Agreement, unless Purchaser receives written notice from Seller stating in
detail and with particularity any exception thereto within 30 days after the end
of such calendar month.




 
19.10
Seller shall reimburse Purchaser for the following costs incurred by Purchaser
in the course of performing its functions under this Agreement: credit research,
certified mail postage, UCC searches and UCC filing fees, and wire transfer
fees.  The cost of credit reports and all other costs shall be reimbursed at
Purchaser's actual cost.  Seller also agrees to reimburse Purchaser the actual
amount of costs and expenses, including reasonable attorney's fees, incurred by
Purchaser in protecting, preserving or enforcing any lien, security interest,
title, Collateral or other right granted by Seller to Purchaser or arising under
applicable law, whether or not suit is brought, including but not limited to the
defense of fraudulent transfer and preference claims, enforcement of this
Agreement or recovery of any damages incurred by Purchaser as a result of the
Seller's default.  Seller shall also reimburse Purchaser for its actual costs in
assuring Seller’s continuing compliance with this Agreement, such as the cost of
the federal tax lien searches, UCC searches and Secretary of State Confirmations
and certificates.




 
19.11
Seller agrees to execute any further documents and to take any further actions
reasonably requested by Purchaser to evidence or perfect the Security Interest
granted herein or the assignments of Accounts pursuant hereto, or to give effect
to any of the rights granted to Purchaser under this Agreement.

 
Page 9 of 12
_____ Initial

--------------------------------------------------------------------------------

 
19.12
Seller has signed this agreement and submits the Agreement to Purchaser for
acceptance at Purchaser’s offices in Northbrook, Cook County,  Illinois. Seller
and Purchaser shall make all payments and perform all other obligations arising
hereunder at Northbrook, Cook County, Illinois, and this Agreement is made and
entered into at Northbrook, Cook County,  Illinois.  Cook County, Illinois shall
be the venue for any litigation or other proceeding arising under this
Agreement. All contracts, UCC filings and this factoring agreement shall only be
binding upon and inure to the benefit of Purchaser if executed or filed in the
name of Purchaser. In the event it becomes necessary for Purchaser to obtain a
temporary restraining order or other injunctive relief in order to enforce the
provisions of this Agreement, Seller hereby agrees to such an order, and the
parties agree that the Court may require a bond which does not exceed the sum of
$1,000.00 as a condition therefore, and such bond shall be reasonable and
adequate in all respects and under all circumstances.




19.13 All amounts payable to Purchaser by Seller, including, without limitation,
amounts payable under this Agreement are payable on demand by Purchaser, except
amounts payable under Paragraph 13 of this Agreement, for which no demand is
required; Purchaser is authorized, at its sole option, to collect any payments
owing by Seller to Purchaser under this Agreement by debit, offset or recoupment
from or against the Reserve, at any time and from time to time. In the event
Seller is in default under any of the terms of this Agreement, Purchaser may, at
its option, require Seller to repurchase all unpaid Accounts that were purchased
by Purchaser, even if such Accounts were purchased Without Recourse.




19.14 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all signatures were upon the
same instrument. Signatures may be affixed manually or digitally and delivery of
an executed counterpart of this Agreement by facsimile or by electronic means
shall be effective as delivery of a manually executed counterpart, and any party
delivering such and executed counterpart of this Agreement or facsimile or
electronic means to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party, provided
that the failure to deliver such manually executed counterpart shall not affect
the validity, enforceability or binding effect of this Agreement.




19.15 Purchaser may, in its discretion, require Seller to provide Purchaser with
monthly or quarterly financial statements, accounts receivable aging, accounts
payable aging, and other reports or documentation on the business, and Seller
agrees to promptly provide the same to Purchaser.

 

 
20.
The words "section" and "paragraph" are used interchangeably in this Agreement.

 

 
21.
Seller represents and warrants to Purchaser that , during each calendar quarter
of the term of this Agreement, the difference between the (i) the sum of all
Accounts which Seller becomes obligated to repurchase from Purchaser under this
Agreement and (ii) the sum of the collections received by Purchaser of all
Accounts created by Seller that were not sold to Purchaser or that were
repurchased by Seller from Purchaser (“Account Dilution”) will never be greater
than 5% of the Face Amount of all Accounts purchased by Purchaser (the “Maximum
Account Dilution”).  Purchaser established the Reserve percentage set forth in
this Agreement based on Seller’s representations and warranties to Purchaser
concerning the Maximum Account Dilution.  If Account Dilution during any
calendar quarter exceeds the Maximum Account Dilution by more than three (3)
percentage points, Purchaser may (at its sole option and discretion) raise the
Reserve for the next calendar quarter by the same number of percentage points as
such Account Dilution exceeds Maximum Dilution.

 
22.           WAIVER OF RIGHT TO JURY TRIAL. SELLER AND PURCHASER ACKNOWLEDGE
AND AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR  ANY
OTHER AGREEMENT RELATED HERETO OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY, WOULD BE BASED UPON DIFFICULT AND COMPLEX ISSUES, AND THEREFORE, THE
PARTIES AGREE THAT ANY COURT PROCEEDING ARISING OUT OF ANY SUCH CONTROVERSY WILL
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
Page 10 of 12
_____ Initial

--------------------------------------------------------------------------------

In Witness Whereof, Seller has signed this Agreement as of the date set forth
below.


Seller:
Z TRIM HOLDINGS, INC.,
 
 
an Illinois corporation
 
 
 
 
By:
  
 
Name:
 
 
Title:
 
 
 
 
 
Date:
March __, 2014
 
 
 
 
STATE OF ILLINOIS
§
 
 
§
COUNTY OF
  
§



BEFORE ME, the undersigned authority, on this day personally appeared
_________________, the ___________________________ of Z TRIM HOLDINGS, INC., an
Illinois corporation, known to me to be the person whose name is subscribed on
the foregoing instrument and acknowledged to me that he/she executed the same
for purposes and consideration therein expressed in the capacity therein stated
as the act and deed of said limited liability company.     Dated:  March __,
2014.


 
Notary Public, State of Illinois
 
 
Printed Name of Notary Public
 
My Commission Expires:
 
 
Notary Public, State of Illinois

 
Page 11 of 12
_____ Initial

--------------------------------------------------------------------------------

Accepted on the ------------------------- day of March, 2014, at Northbrook,
Illinois.




FORDHAM CAPITAL PARTNERS, LLC
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:
 
 
Date:
March __, 2014
 

 
 
Page 12 of 12
_____ Initial

 

--------------------------------------------------------------------------------